DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2016/0056530 A1).
As to claim 1, Lee teaches an electronic device comprising: 
a housing (200, Fig. 2A) including a front plate (207, Fig. 2A) and a rear plate (220, Fig. 2B) disposed opposite the front plate; 
a display (201, Fig. 2A) disposed in a space between the front plate and the rear plate (“a display 201 is installed in a front surface 207 of the electronic device,” [0056]), and disposed at least partially along the front plate (207, Fig. 2A); 

a second antenna structure (400, Fig. 4A) disposed in the space without being overlapped with the first conductive pattern when viewed from above the rear plate (i.e. antenna structure 400 is positioned on the left side of the device and antenna structure 300 is positioned on the right side of the device), and configured to transmit or receive a second signal in a second frequency band different from the first frequency band (“the antenna part 300 is arranged in one region on a rear surface of the electronic device 200, but it is not limited to this. For instance, the antenna part 300 may be arranged in at least one region among an upper left and right region of the electronic device 200 and a lower left and right region thereof,” [0065] indicates that multiple antennas may be provided at different regions inside the device and para. [0093] describes multiple different frequencies provided in the device); and 
a conductive sheet (2221 or 2231, Fig. 3B) disposed in the space and on the rear plate (220, Fig. 3B), and at least partially overlapped with the first conductive pattern (302, Fig. 3A) when viewed from above the rear plate (“sub antenna radiators 2221 and 2231 may be implemented in a parasitic patch form… The sub antenna radiators 2221 and 2231 tune positions of a radiation pattern and peak gain of an antenna apparatus based on a distance from the antenna radiator 302, an overlapped area, and a shape of a patch,” [0067]).
As to claim 4, Lee teaches the second antenna structure (400, Fig. 4A) includes a second conductive pattern (402, Fig. 4A), and 

As to claim 13, Lee teaches the first frequency band includes 3 to 6 gigahertz (GHz), and the second frequency includes 3 GHz or less, or 24 GHz or more (“The volume and number of mounted antenna radiators are determined according to a frequency of service, bandwidth, and type of service, e.g., Long Term Evolution (LTE), Bluetooth (BT), Global Positioning System (GPS), and Wireless Fidelity (WiFi) services,” [0039], where the LTE band in known in the art to include frequency bands of 3 to 6 GHz and the WiFi frequencies include 2.4 GHz and 5GHz frequency bands). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0056530 A1).
As to claim 7, Lee does not explicitly teach wherein the conductive sheet and the first conductive pattern are spaced apart from each other at a distance of 0.3 micrometer (m) to 0.5 m. 
Lee does teach that a desired capacitance C between the conductive sheet and the first conductive pattern may be calculated considering a relationship in which the capacitance C value is inversely proportional to a spaced distance (d) of the two plates and “if a capacitance C value is given considering an impedance value at a desired frequency band, the area (S) of each of the two metal plates considering the spaced distance (d) may be calculated,” (para. [0074]-[0075], Figs. 4B), and 
m to 0.5 m, since it has been held that the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this case, Lee discloses that the selection of the distance would tune the capacitance in order to achieve a desired frequency band.

Claims 2-3, 8-9, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0056530 A1) in view of Dalmia (US 2018/0034134 A1).
As to claim 2, Lee does not explicitly teach the conductive sheet has a lower electrical conductivity than copper. 
Dalmia teaches the use of materials with a lower electrical conductivity than copper as a conductor in an antenna device (para. [0038]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select a conductive sheet with a lower conductivity than copper, since it has been held to be within the general skill on a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In this case, Dalmia teaches that the selection among metallic materials, intermetallic materials or semi-metallic materials is obvious to one of ordinary skill in the art ([0038]), and one of ordinary skill in the art would have been motivated to select a material with a lower conductivity than copper in order to reduce the amount of heat generated by the conductive sheet.
As to claim 3, Lee does not explicitly teach wherein the conductive sheet contains a graphite. 
Dalmia teaches the use of graphite as a conductor in an antenna device (para. [0038]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select a graphite, since it has been held to be within the general skill on a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In this case, Dalmia teaches that the selection among metallic materials, intermetallic materials or semi-metallic materials, including graphite, is obvious to one of ordinary skill in the art ([0038]), and one of ordinary skill in the art would have been motivated to select graphite in particular to reduce the amount of heat generated by the conductive sheet.
As to claim 8, Lee teaches the second antenna structure (400, Fig. 4A) is disposed between the rear plate and the display, but does not teach:
 the second antenna structure includes: a printed circuit board (PCB) (301, Fig. 3A) having a first surface disposed to face the rear plate (220, Fig. 2B), and a second surface opposite to the first surface; and a plurality of antenna elements disposed on the first surface or inside the PCB near the first surface. 
Dalmia teaches an antenna structure including: a printed circuit board (PCB) (211, Fig. 2B) having a first surface disposed to face the rear plate (201, Fig. 2B), and a second surface opposite to the first surface; and a plurality of antenna elements (214, Fig. 2B) disposed on the first surface or inside the PCB near the first surface.
It would have been obvious to one of ordinary skill in the art to modify the antenna structure of Lee by providing an antenna structure including a printed circuit board (PCB) having 
As to claim 9, Lee teaches the conductive sheet (2221, Fig. 3B) surrounds at least a part of the first surface along an edge of the first surface (region 222, Fig. 3B) when viewed from above the rear plate (220, Fig. 3B). 
As to claim 14, Lee teaches an electronic device comprising: 
a housing (200, Fig. 2A) including a front plate (207, Fig. 2A) and a rear plate (220, Fig. 2B) disposed opposite the front plate; 
a display (201, Fig. 2A) disposed in a space between the front plate and the rear plate (“a display 201 is installed in a front surface 207 of the electronic device,” [0056]), and disposed at least partially along the front plate (207, Fig. 2A); 
an antenna structure (400, Fig. 4A) disposed between the front plate and the rear plate;
an antenna radiator (300, Fig. 3A) disposed in the space without being overlapped with the antenna structure when viewed from above the rear plate (“the antenna part 300 is arranged in one region on a rear surface of the electronic device 200, but it is not limited to this. For instance, the antenna part 300 may be arranged in at least one region among an upper left and right region of the electronic device 200 and a lower left and right region thereof,” [0065] indicates that multiple antennas may be provided in different regions in the device); and 
a conductive sheet (2231, Fig. 3B) disposed in the space and on the rear plate (220, Fig. 3B), 

Lee does not explicitly teach the antenna structure including: a printed circuit board (PCB) having a first surface disposed to face the rear plate, and a second surface opposite to the first surface; and a plurality of antenna elements disposed on the first surface or inside the PCB near the first surface.
Dalmia teaches an antenna structure including: a printed circuit board (PCB) (211, Fig. 2B) having a first surface disposed to face the rear plate (201, Fig. 2B), and a second surface opposite to the first surface; and a plurality of antenna elements (214, Fig. 2B) disposed on the first surface or inside the PCB near the first surface.
It would have been obvious to one of ordinary skill in the art to modify the antenna structure of Lee by providing an antenna structure including a printed circuit board (PCB) having a first surface disposed to face the rear plate, and a second surface opposite to the first surface; and a plurality of antenna elements disposed on the first surface or inside the PCB near the first surface. One of ordinary skill in the art would have been motivated to provide the antenna structure of Lee in order to provide an antenna package capable of transmitting and receiving in the millimeter wave communications frequencies (see para. [0018]).
As to claim 15, Lee does not explicitly teach the conductive sheet contains a graphite.
Dalmia teaches the use of graphite as a conductor in an antenna device (para. [0038]).
In re Leshin, 125 USPQ 416. In this case, Dalmia teaches that the selection among metallic materials, intermetallic materials or semi-metallic materials, including graphite, is obvious to one of ordinary skill in the art ([0038]), and one of ordinary skill in the art would have been motivated to select graphite in particular to reduce the amount of heat generated by the conductive sheet.
As to claim 19, Lee teaches the housing further includes a conductive lateral member (“metal bezel 210,” [0055]) at least partially surrounding the space between the front plate and the rear plate, wherein at least a portion of the conductive lateral member transmits and/or receives a signal in a frequency band different from frequency bands of the antenna radiator and the at least one antenna element (“the metal bezel 210 also includes at least one segment part 215 or 216, and unit bezel parts 211, 212, 213 and 214 segmented by the segment parts 215 and 216 may be also utilized as antenna radiators,” [0058], and 
wherein the conductive sheet (2221 or 2231, Fig. 3B) is disposed on the rear plate to be electromagnetically isolated from the portion of the conductive lateral member (“the electronic device 200 further includes at least one sub antenna radiator 2221 or 2231 (FIG. 3B) electrically connected to and positioned near the antenna radiator 302, to prevent deterioration of the radiation performance of the antenna radiator 302 of the antenna part 300 arranged in a rear surface of the electronic device 200 due to the metal bezel 210 (FIG. 3A),” [0067]).
As to claim 20, Lee teaches the antenna radiator transmits or receives a signal of 1 to 6 gigahertz (GHz) (“The volume and number of mounted antenna radiators are determined 
Lee does not explicitly teach the antenna structure transmits or receives a signal of 24 GHz or more.
Dalmia teaches the antenna structure transmits or receives a signal of 24 GHz or more (“in millimeter wave communications such as 5G mobile networks operating at approximately 20 GHz to approximately 88 GHz, and WiGig wireless networks operating at approximately 60 GHz.+-.5 GHz) may use homogenous multilayer substrates,” [0018]).
It would have been obvious to one of ordinary skill in the art to modify the antenna device of Lee by providing the antenna structure that transmits or receives a signal of 24 GHz or more, as taught by Dalmia. One of ordinary skill in the art would have been motivated to make the modification to provide operation in the millimeter wave frequencies, as taught by Dalmia.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0056530 A1) in view of Schlub et al. (US 2011/0012794).
As to claim 5, Lee does not explicitly teach a feeding part of the first antenna structure is overlapped with the conductive sheet when viewed from above the rear plate. 
Schlub teaches a feeding part (76, Figs. 4 and 6) of the first antenna structure is overlapped with the conductive sheet (66, Figs. 4 and 6) when viewed from above the rear plate (58, Fig. 4).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0056530 A1) in view of Sonada et al. (US 2019/0044239 A1).
As to claim 6, Lee does not teach a feeding part of the first antenna structure is not overlapped with the conductive sheet when viewed from above the rear plate. 
Sonada teaches a feeding part (112, Fig. 14) of the first antenna structure (121, Fig. 14) is not overlapped with the conductive sheet (122, Fig. 14) when viewed from above the rear plate.
It would have been obvious to one of ordinary skill in the art to modify the feeding part of the first antenna structure such that the feeding part does not overlap with the conductive sheet when viewed from above the rear plate, as taught by Sonada. One of ordinary skill in the art would have been motivated to make the modification in order to reduce the amount of capacitive coupling between the conductive sheet and the first antenna structure in order to tune the antenna device to the desired frequency.



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0056530 A1) in view of Dalmia (US 2018/0034134 A1), further in view of Schlub et al. (US 2011/0012794).
As to claim 16, Lee does not teach a feeding part of the antenna radiator is overlapped with the conductive sheet when viewed from above the rear plate, and wherein the conductive sheet is disposed such that a length from the feeding part to a farthest edge of the conductive sheet is greater than or equal to a wavelength /4 for a selected or designated frequency. 
Schlub teaches a feeding part (98, Fig. 6) of the antenna radiator (68, Fig. 6)  is overlapped with the conductive sheet (66, Fig. 6) when viewed from above the rear plate, and wherein the conductive sheet (66, Fig. 6) is disposed such that a length from the feeding part to a farthest edge of the conductive sheet is greater than or equal to a wavelength /4 for a selected or designated frequency (the length of conductive sheet 66 extends along the full length of the radiator 68, which is equal to a wavelength /4 for a selected or designated frequency).
It would have been obvious to one of ordinary skill in the art to modify the feeding part of the first antenna structure such that the feeding part overlaps with the conductive sheet when viewed from above the rear plate, as taught by Schlub. One of ordinary skill in the art would have been motivated to make the modification in order to reduce specific absorption rate (para. [0067]).



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0056530 A1) in view of Dalmia (US 2018/0034134 A1), further in view of Sonada et al. (US 2019/0044239 A1).
As to claim 17, Lee in view of Dalmia does not teach a feeding part of the first antenna structure is not overlapped with the conductive sheet when viewed from above the rear plate. 
Sonada teaches a feeding part (112, Fig. 14) of the first antenna structure (121, Fig. 14) is not overlapped with the conductive sheet (122, Fig. 14) when viewed from above the rear plate.
It would have been obvious to one of ordinary skill in the art to modify the feeding part of the first antenna structure such that the feeding part does not overlap with the conductive sheet when viewed from above the rear plate, as taught by Sonada. One of ordinary skill in the art would have been motivated to make the modification in order to reduce the amount of capacitive coupling between the conductive sheet and the first antenna structure in order to tune the antenna device to the desired frequency.

Allowable Subject Matter
Claims 10-12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 10, Lee does not teach a heat dissipation sheet disposed on the rear plate so as not to be overlapped with the conductive sheet in the space, and formed of a material different from the conductive sheet, wherein the heat dissipation sheet is overlapped at least in part with the second antenna structure when viewed from above the rear plate. 

However, Ryu does not explicitly teach the heat dissipation sheet formed of a material different from the conductive sheet, wherein the heat dissipation sheet is overlapped at least in part with the second antenna structure when viewed from above the rear plate. Furthermore, it would have been obvious to one of ordinary skill in the art to modify the device of Lee and Ryu such that the heat dissipation sheet is overlapped at least in part with the second antenna structure when viewed from above the rear plate, since such a modification would cause interference between the heat dissipation sheet and the second antenna structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        
/JENNIFER F HU/Examiner, Art Unit 2845